DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019, 01/06/2020, 03/13/2020, 12/03/2020, 12/04/2020, & 02/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/740,199 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 8. The method of claim 7, further comprising: based on determining, based on the third plurality of time periods, that a particular portion of the video asset was displayed for the one or more of the common viewer or the common household, incrementing a partial viewing count for the video asset.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “based on determining, based on the third plurality of time periods, that a particular portion of the video asset was displayed for the one or more of the common viewer or the common household, incrementing a partial viewing count for the video asset”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent 
The limitations of determining, by a computing device, a first plurality of time periods during which a video asset was displayed by a first video-asset-viewing device; determining a second plurality of time periods during which the video asset was displayed by a second video-asset-viewing device; determining, based on the second video-asset-viewing device being associated with the first video-asset-viewing device by one or more of a common viewer or a common household and based on the first plurality of time periods, one or more time periods, of the second plurality of time periods during which the video asset was displayed by the second video-asset-viewing device, during which the video asset was displayed by the first video-asset-viewing device; and determining, based on the one or more time periods, a video-viewing-activity metric for the video asset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device”, a “first video-asset viewing device” and a “second video-asset- viewing device,” nothing in the claim element precludes the steps from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because it generally links the use of the judicial exception to a particular field of use. The additional elements of a “computing device”, a “first video-asset viewing device” and a “second video-asset- viewing device,” merely confine 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely general purpose computer elements, such as the “computing device”, the “first video-asset viewing device” and the “second video-asset- viewing device.” They are generally linking the use of the judicial exception to a particular field of use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,440,428. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

For example,
Instant Application No. 16/549440
U.S. Patent No. 10,440,428
Claim 1. A method comprising: determining, by a computing device, a first plurality of time periods during which a video asset was displayed by a first video-asset-viewing device; 
Claim 1. A method, comprising: generating, by a computing system, a first plurality of records collectively representing a continuous period of time over which a video asset was displayed by a first video-asset-viewing device, wherein the continuous period of time comprises a plurality of intervals of a same time duration, and wherein each record of the first plurality of records corresponds to a different interval of the plurality of intervals of the same time duration;
determining a second plurality of time periods during which the video asset was displayed by a second video-asset-viewing device; 
generating, by the computing system, a second plurality of records, the second plurality of records representing one or more continuous periods of time over which the video asset was 

based on a determination that the second video-asset-viewing device is associated with the first video-asset-viewing device by one or more of a common viewer or a common household: determining, based on the second plurality of records, a reduced plurality of records without one or more records of the second plurality of records; and generating, based on the first plurality of records and the reduced plurality of records, a third plurality of records associated with the video asset; determining, by the computing system, a quantity of records in the third plurality of records; 
and determining, based on the one or more time periods, a video-viewing-activity metric for the video asset.
and determining, by the computing system and based on the quantity of records in the third plurality of records, a video-viewing-activity metric for the video asset


Likewise Claims 2-5, 7, and 9-20 correspond to claims 2-32 of the Patent. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Arni US Patent No. 9,277,275, Pecjak US Patent No. 8,739,197, Doe US Patent Publication No. 2008/0300965, Lambert US Patent Publication No. 2012/0260278, and Oliver US Patent Publication No. 2013/0198125.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424